Citation Nr: 1001213	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for sinusitis.

4.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for prostatitis.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army reserves, with 
active duty service from September 17, 1979 to December 20, 
1979, from December 6, 1990 to August 15, 1991, from December 
26, 1995 to August 15, 1996, and from January 16, 2003 to 
September 15, 2003.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

Procedural history

The Veteran's service-connection claims for sinusitis and 
prostatitis were first denied by the RO in Waco, Texas in 
September 1995.  Subsequently, the RO denied the Veteran's 
requests to reopen these previously denied claims in February 
2000 [sinusitis] and March 2002 [sinusitis and prostatitis] 
rating decisions.  The Veteran did not perfect an appeal as 
to any of these decisions.

In August 2005, the Veteran again filed to reopen his 
previously-denied sinusitis and prostatitis claims.  The RO 
denied these claims in the above-referenced April 2006 rating 
decision.  Additionally, the RO denied the Veteran's service-
connection claims for a low back disability, a left hip 
disability, and a left leg disability.  The Veteran disagreed 
with the RO's decisions and perfected an a appeal as to all 
five issues. 

In October 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been associated with the Veteran's VA 
claims folder.

Issues not on appeal

In the above-referenced April 2006 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a left arm disability.  The Veteran perfected 
an appeal as to that issue; however, during the pendency of 
the appeal, the RO granted the Veteran's claim, assigning a 
10 percent disability rating effective August 11, 2005.  See 
the April 2009 RO rating decision.  The Veteran has not 
disagreed with the assigned rating or effective date.  
Accordingly, the issue is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

Additionally, in a subsequent August 2006 rating decision, 
the RO denied the Veteran's request to reopen his previously-
denied service-connection claim for posttraumatic stress 
disorder (PTSD).  To the Board's knowledge, the Veteran has 
not disagreed with this decision.  Accordingly, the issue is 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A.         § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].



Remanded issues

The Veteran's low back and prostatitis claims are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed left hip disability and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed left leg disability and his military 
service.

3.  In September 1995, February 2000 and March 2002, the RO 
denied the Veteran's claim of entitlement to service 
connection for sinusitis.  The Veteran did not appeal these 
decisions.

4.  The evidence associated with the claims folder subsequent 
to the March 2002 rating decision is cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for sinusitis.


CONCLUSIONS OF LAW

1.  The Veteran's left hip disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's left leg disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The September 1995, February 2000, and March 2002 RO 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

4.  Since the March 2002 RO decision, new and material 
evidence has not been received with respect to the Veteran's 
claim of entitlement to service connection for sinusitis; 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left hip and left 
leg disability.  The Veteran also seeks service connection 
for sinusitis.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

As is discussed elsewhere in this decision, the Board is 
remanding the Veteran's low back and prostatitis claims for 
further development.    

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied sinusitis 
disability claim unless such is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. 
With respect to the Veteran's service connection claims, 
letters dated September 13, 2005 and March 23, 2006 informed 
the Veteran that the evidence must demonstrate "a 
relationship between your current disability and an injury, 
disease or event in service."

With respect to notice to the Veteran regarding new and 
material evidence, the March 2006 VCAA letter stated, "You 
were previously denied service connection for hypertrophied 
turbinates (claimed as sinus condition).  You were notified 
of the decision on September 6, 1995."  See the March 2006 
VCAA letter, page 1.  The letter notified the Veteran that 
evidence sufficient to reopen his previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of    38 C.F.R. § 3.156(a).  Further, the 
letter specifically advised the Veteran of the reason why the 
RO originally denied his claim; namely, because there was no 
evidence that the sinus disability "occurred in" or "was 
caused by service." Accordingly, the notice requirements as 
specified by Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been fulfilled with respect to the Veteran's sinusitis claim.  

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claims and was 
advised of the provisions relating to the VCAA in the 
September 2005 and March 2006 letters.  Specifically, the 
Veteran was advised in the letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA Medical Centers.  The letters indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the September 2005 letter asked that the 
Veteran complete such so that the RO could obtain private 
records on his behalf.

The September 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the March 2006 letter, page 4.   

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2005 letter, page 2;  see also the March 
2006 letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced March 2006 VCAA letter.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

With respect to the Veteran's previously denied sinusitis 
claim, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).
Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for all of the Veteran's claims, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the Veteran's service treatment records, 
service personnel records, and VA and private treatment 
reports.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in March 2009 in relation to his left hip and 
left leg claims.  The report of this examination reflects 
that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).  Neither the Veteran nor his representative have 
contended otherwise. 

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran 
has retained the services of a representative.  He has been 
accorded the opportunity to present evidence and argument in 
support of his claims, and he testified before the 
undersigned in October 2009.  The Board adds that although 
the Veteran's representative was not present at the October 
2009 hearing, the Veteran specifically testified that he 
wished to proceed with the testimony without his 
representative present.  See the October 2009 hearing 
transcript, page 2.  
Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left leg 
disability.

The Veteran seeks service connection for a left hip and left 
leg disability.  Because these issues involve precisely the 
same procedural history, and the application of the same law 
and regulations, for the sake of economy the Board will 
address them together.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran contends his current left hip and 
left leg disabilities are related to injuries sustained 
during his active duty military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
March 2009 VA examiner pertinently diagnosed the Veteran with 
degenerative joint disease of the left hip and the left knee 
upon physical examination and review of the Veteran's x-rays.  
Accordingly, Hickson element (1) is satisfied as to both 
issues.  
With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a chronic left hip or 
left leg disability was present in service.  His in-service 
treatment reports were pertinently negative with respect to 
any disease, to include arthritis, affecting the Veteran's 
left hip or left leg.  Accordingly, in-service disease is not 
shown.  

The Board additionally observes that the medical evidence of 
record fails to show that the Veteran's current disabilities 
[degenerative joint disease of the left hip and knee] were 
initially diagnosed within one year of his separation from 
service in 1995.  Therefore, the presumption contained in 
38 C.F.R. § 3.309(a) does not apply to the Veteran's claims.  

Concerning in-service injury, the Veteran's service treatment 
records indicate that in April 2003, the Veteran experienced 
left hip pain after jumping off of a vehicle.  Upon 
examination, the Veteran was diagnosed in service with a 
strain and bursitis of the left hip.  See the Veteran's April 
2003 Chronological Record of Medical Care.  In essence, the 
Veteran claims that his current left hip and leg disabilities 
are related to the same in-service injury.  To that extent, 
in-service injury is arguably shown, and Hickson element (2) 
is also satisfied as to both issues.  

With respect to crucial Hickson element (3), medical nexus, 
the March 2009 VA examiner pertinently concluded after a 
thorough examination of the Veteran's hip and leg and upon 
review of the Veteran's claims file, that it is "less likely 
as not that the pain in the hip and the lower extremity is 
related to any type of injury that occurred while in 
service."  The VA examiner reasoned that the Veteran's 
disabilities were "not related to any specific injury that 
is documented nor could [the Veteran] tell [him] of any 
specific injury.  No specific muscular abnormalities are 
noted."  See the March 2009 VA examiner's report, page 6.   

Crucially there is no evidence of record contrary to the 
medical opinion of the March 2009 VA examiner, nor is there 
any medical evidence indicating that the Veteran's current 
hip and leg disabilities due to any other injury or 
disability.  The Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA.  He 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran argues that his current left 
hip and leg disabilities are related to his active duty 
service, or to any other injury or disability, it is well-
settled that lay persons without medical training, such as 
the Veteran, are not competent to comment on medical matters 
such as date of onset or etiology.        See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R.           
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Accordingly, the statements 
offered in support of the Veteran's hip and leg claims by him 
are not competent medical evidence, and do not serve to 
establish a medical link between his current disabilities and 
his military service.

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2009).  However, there is no competent medical 
evidence supporting a finding that the Veteran has manifested 
his claimed left hip and leg disabilities continuously since 
his separation from active duty service in September 2003.  
Indeed, the Veteran specifically indicated on his August 2003 
Report of Medical History upon separation from active duty 
that he did not have arthritis, rheumatism, bursitis, 
impaired use of the legs, or knee trouble.  See the Veteran's 
August 21, 2003 Report of Medical History.  

The Board notes that the Veteran complained of pain in his 
left side shortly after his separation from active duty 
service in September 2003.  Upon examination, although the 
Veteran was diagnosed with "myofacial pain" of the left 
leg, it was specifically noted that x-rays of the Veteran's 
left leg were negative [indicating no arthritis], and that 
the Veteran's left leg appeared "grossly normal."                      
See the September 23, 2003 Chronological Record of Medical 
Care.  Indeed, the Veteran was treated with local heat and 
Motrin for his pain.  
Crucially, degenerative arthritis of the left hip and left 
knee were not identified until  March 2009 by the VA 
examiner, more than five years after his separation from 
service.  In the interim, aside from the above-referenced 
September 23, 2003 complaints of left side pain, the Veteran 
received no treatment for a specific left hip or left leg 
disability.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].    

The Board acknowledges the Veteran's lay statements 
indicating his left hip started bothering him in 2002 and had 
worsened over time.  See, e.g., the March 2009 VA examiner's 
report, page 4.  Indeed, the Veteran is competent to testify 
as to his observable symptomatology.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).   However, there is no competent 
medical evidence which demonstrates that the Veteran was 
treated for a chronic left hip or left leg disability until 
the above-referenced October 2009 VA examination.  The Board 
has considered the Veteran's lay assertions, but places more 
probative weight on the Veteran's August 2003 Report of 
Medical History upon separation, his negative post-service 
treatment records, and the opinion of the October 2009 VA 
examiner, who pertinently opined that the Veteran's current 
left hip and leg pain is less likely related to "any type of 
injury that occurred while in service."  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.
Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Hickson element (3), medical nexus, has not been satisfied as 
to both issues, and the Veteran's claims fails on this basis 
alone.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for a left hip and a left leg disability.  Hickson 
element (3) is not met as to both issues.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the benefits sought on appeal are 
denied.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for sinusitis.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and need not be repeated.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2009)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
August 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Service connection for sinusitis was denied in unappealed 
September 1995, February 2000, and March 2002 rating 
decisions.  Those decisions are final.        See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The RO's most recent denial of service connection for 
sinusitis was predicated on the absence of evidence of in-
service injury or disease [Hickson element (2)]. Hickson 
element (3), medical nexus, was also necessarily lacking for 
the claim.

As explained above, the Veteran's claim for service 
connection for sinusitis may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A.            §  
5108; 38 C.F.R. § 3.156 (2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
received [i.e. after March 2002] evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether the Veteran has submitted evidence of the 
presence of sinusitis in service, and evidence of a medical 
relationship between the Veteran's current sinus disability 
and his military service.  See Evans v. Brown, 9 Vet. App. 
273 (1996) [there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim].

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for sinusitis has not been 
submitted.

The evidence pertaining to the Veteran's sinusitis claim of 
record prior to the March 2002 rating decision consisted of 
medical evidence demonstrating that the Veteran has a current 
sinus disability, service treatment and personnel records, 
and the Veteran's lay assertions that his sinus disability 
had its onset during his service in the Persian Gulf after 
exposure to chemicals and fumes.  As noted above, the RO 
denied the Veteran's claim in March 2002 because Hickson 
elements (2) and (3) were unfulfilled.  
The evidence pertaining to the Veteran's sinusitis claim 
added to the claims folder since March 2002 consists of VA 
and private treatment records, the Veteran's January 1995 
Persian Gulf Registry Examination Report, service treatment 
and personnel records, the Veteran's personal statements [to 
include those contained in the October 2009 hearing 
transcript], and a May 1996 Service Order form.

Although the Veteran's VA and private treatment records 
submitted after March 2002 do in fact indicate continued 
treatment for sinus congestion, they crucially do not 
indicate whether the Veteran's sinus disability is a result 
of service.  As such, these medical records are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

The Veteran has also submitted his January 1995 Persian Gulf 
Registry Examination Report multiple times since March 2002.  
However, such was already of record prior to the March 2002 
rating decision.  Accordingly, the Persian Gulf Registry 
Examination Report is not new.  

Additionally, the Veteran has submitted service treatment 
records pertaining to his most recent active duty service 
from January 2003 to September 2003.  However, these records 
show no treatment for sinus impairment.  Pertinently, an 
April 2, 2003 treatment report specifically indicated that 
the Veteran's "sinuses were nontender" upon examination 
during treatment for an upper respiratory infection.  See the 
Veteran's April 2, 2003 Chronological Record of Medical Care.  
Accordingly, the Veteran's additionally submitted service 
treatment records, although new, are not material to 
Veteran's sinusitis claim.  

Similarly, the Veteran's additionally submitted service 
personnel records fail to note any in-service sinus 
disability or in-service exposure to chemicals, and therefore 
are not material.    

The Board adds that although the Veteran reported that he has 
had sinus drainage "since Saudi Arabia Desert Storm" on his 
August 2003 Report of Medical History, such statements are 
cumulative and redundant of statements made prior to the 
March 2002 rating decision.  Indeed all of the Veteran's 
contentions and testimony to the effect that he has sinusitis 
due to chemical exposure in-service are essentially 
reiterative of his previously-expressed contentions, and 
therefore are not new.      See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Finally, the Veteran has submitted a Service Order noting the 
presence of asbestos in certain building materials such as 
tile and pipe received on May 8, 1996, but noting a 
contamination date of April 5, 1991.  The Order form fails to 
demonstrate that the Veteran was in any way involved in the 
ordering or handling of these materials, or that the Veteran 
himself was exposed to asbestos or any other chemical in 
service.  The Veteran has not explained the relevance of this 
form.  Accordingly, it too is not material to the Veteran's 
sinusitis claim.   

Critically, there is no evidence which has been added to the 
record subsequent to the March 2002 RO denial which 
demonstrates in-service disease or injury, or a medical nexus 
relating the Veteran's current sinus disability to his active 
duty military service.  Indeed, evidence as to Hickson 
elements (2) and (3) was missing in March 2002 and it remains 
missing.  The additional evidence does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2009).  Accordingly, in the absence of such evidence, 
the Veteran's claim may not be reopened, and the benefit 
sought on appeal remains denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for left leg disability is 
denied. 

The request to reopen the previously denied claim of 
entitlement to service connection for sinusitis is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's low back and prostatitis claims must be remanded 
for further evidentiary development.  

4.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for prostatitis.

Reason for remand

Kent notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that to comply with the notice requirements of the 
VCAA, "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant."  The Court 
also noted that "the VCAA requires [VA] to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."

The September 2005 VCAA letter sent to the Veteran concerning 
the prostatitis claim contained no notification that the 
claim had been previously denied, nor did it inform the 
Veteran of the elements he needed to establish in order to 
reopen the claim.  Remand is therefore necessary for 
compliance with Kent.

5.  Entitlement to service connection for a low back 
disability.

Reasons for remand

Workers' Compensation Records

An April 1997 private treatment record indicates that the 
Veteran sustained an injury to low back [posterior back 
strain], for which the Veteran applied for workman's 
compensation.  See the Veteran's April 23, 1997 private 
treatment report from the C&CCA.  However, the Veteran's 
workers' compensation records are not included in the 
Veteran's claims file.  Such should be obtained if available. 

VA examination

In essence, the Veteran claims that he has a current low back 
disability, and that such is due to jumping from a truck 
during his active duty service.  See the October 2009 hearing 
transcript, page 3.  Indeed, the Veteran's service treatment 
records indicate that the Veteran experienced low back pain 
after jumping from a vehicle in April 2003 during active 
service.  See the Veteran's April 2003 Chronological Record 
of Medical Care.  

As noted immediately above, the Veteran was diagnosed with a 
posterior back strain in 1997.  Although the Veteran has 
subsequently complained of recurrent low back pain, there is 
no recent medical evidence following his separation from 
active service in September 2003 indicating the presence of, 
or an etiology for a current low back disability. 

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions involve whether 
the Veteran has a current low back disability, and if so, 
whether that disability was incurred in or aggravated by the 
Veteran's active duty service.  Indeed, they must be 
addressed by an appropriately qualified specialist.  See 
Charles v. Principi, 16 Vet. App. 370 (2002);                  
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the Veteran a 
corrective VCAA notice which complies with 
the notification requirements of the VCAA, 
to include the evidentiary requirements as 
to new and material evidence.  
Additionally, the Veteran should be 
notified of the bases for the previous 
denials of his prostatitis claim, so that 
he may be aware of what evidence would be 
new and material to reopen this claim.  
See Kent, supra.

2.  VBA should contact the Veteran in 
writing and ask him to provide additional 
information regarding his 1997 workers' 
compensation claim, including the name and 
address of the employer, the approximate 
date of his injury and the approximate 
date of any medical examination(s) 
completed incident to that claim.  
Additionally, the VBA should request 
information regarding any other treatment 
the Veteran may have received for his 
claimed low back disability.  Thereafter, 
VBA should take appropriate steps, if any, 
to secure any workers compensation or 
medical treatment records so identified 
and associate them with the Veteran's VA 
claims folder.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.

3.  The Veteran should then be scheduled 
for a VA spine examination for the purpose 
of determining whether the Veteran has a 
current low back disability.  The examiner 
should review the Veteran's entire claims 
folder and offer an opinion with 
supporting rationale as to whether the 
Veteran has a current low back disability, 
and if so, whether it is as likely as not 
that the back disability was incurred in 
or aggravated by the Veteran's active duty 
service.  A report should be prepared and 
associated with the Veteran's claims 
folder.  If it is more likely that the 
Veteran's low back disability is related 
to a cause occurring outside the Veteran's 
military service, the reviewer should 
specifically indicate as such.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, VBA should readjudicate 
the Veteran's claims, taking into 
consideration all of the evidence of 
record.  If the claims are denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


